Citation Nr: 0604173	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from March 1977 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, effective from February 22, 2002, 
which was the date of receipt of his claim.

In August 2004, the veteran requested a hearing before the 
Board at his local VA office.  In a January 2005 letter, the 
veteran was informed that he was scheduled for a Travel Board 
hearing in February 2005.  However, he failed to report for 
this hearing.  Therefore, the Board finds that all due 
process has been met with respect to the veteran's hearing 
request.


FINDINGS OF FACT

1.  Prior to September 9, 2004, the veteran's PTSD was 
characterized by depression, intermittent anxiety, 
nightmares, flashbacks, startle response, sleep impairment, 
and a Global Assessment of Functioning (GAF) score of 50.

2.  On and after September 9, 2004, the veteran's PTSD has 
been characterized by depression, intermittent anxiety, 
nightmares, flashbacks, startle response, and sleep 
impairment, in addition to auditory hallucinations, slow and 
monosyllabic speech, dysphoric mood, difficulty in 
maintaining effective work relationships, and a GAF score of 
40, placing the evidence in approximate equipoise as to 
whether a higher disability evaluation is warranted.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the 
disability evaluation for PTSD is staged at 30 percent from 
the effective date of the initial grant of service 
connection, February 22, 2002, and at 50 percent, but no 
higher, effective from September 9, 2004.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient treatment records dated in February and March 
2002 show the veteran was first diagnosed with PTSD in 
February 2002.  The veteran complained of nightmares and 
flashbacks, and was assigned a GAF score of 50.

In August 2002, the veteran underwent a VA examination 
provided by QTC services.  He reported that he had developed 
chronic nightmares about his service.  He stated that he had 
sustained several injuries because of the dreams.  He also 
admitted to drug problems, saying he used heroin and cocaine 
in an effort to control his symptomatology.  He endorsed a 
startle response to the click of a door.  He described at 
least one flashback.  The veteran was currently in treatment 
and taking medication.  He denied any current drug use.  The 
veteran's past employment included working in security for 
eight years, both armed and unarmed.  He was currently 
unemployed.  He was married and had two children.

On examination, the veteran related cooperatively.  His 
speech was clear and coherent, with no impairment of 
communication.  His thought processes were clear.  He did not 
endorse delusions or hallucinations.  There was no 
inappropriate behavior.  He was not suicidal or homicidal, 
and his personal hygiene was good.  He was oriented.  Recent, 
medium, and remote memory were intact.  There was no 
obsessive or ritualistic behavior.  The rate flow of speech 
was normal.  There were no observed panic attacks, but the 
veteran endorsed intermittent severe anxiety.  His mood was 
euthymic.  There was no impairment of impulse control.  He 
reported sleep impairment.

The diagnosis was PTSD, characterized by life-threatening 
experiences, exposure to severe traumatic events, impairment 
of social and occupational functioning, startle response, and 
nightmares.  The veteran also had polysubstance abuse and 
alcohol abuse, in remission.  His GAF score for PTSD was 50, 
and for polysubstance abuse was 60.  His most prominent 
symptom was chronic nightmares.  The drug and alcohol abuse 
were thought to be related to his PTSD symptoms, but they 
were currently in remission.

In a June 2004 written statement, the veteran's VA social 
worker stated that the veteran had been admitted to the VA 
rehabilitation program in May 2004 for PTSD and several other 
disorders.  He received counselling, cognitive behaviorally 
based education about depression, and psychiatric medication.  
He also participated in weekly psychotherapeutic support 
groups.  He had been referred to the VA PTSD program.  He 
also continued to participate in substance abuse therapy.

A VA treatment record dated in July 2004 shows he complained 
of insomnia, nightmares, and startle response.  On 
examination, the veteran was appropriately dressed, 
cooperative, and verbal.  He was well-oriented, with an 
intact memory and no cognitive deficits.  Judgment was good.  
He experienced flashbacks, avoidance, and hyperarousal.  His 
insight was improving.  The veteran denied suicidal or 
homicidal ideation.  The diagnoses were PTSD and bipolar 
disorder, with a GAF score of 35 reported for both.

On September 9, 2004, the veteran underwent another QTC 
examination.  During much of the examination, the veteran 
related in a hostile, sullen manner and gave brief answers.  
Toward the end of the interview, he became more verbal.  His 
symptoms included nightmares about service, a startle 
response, rumination, and self-isolation.  He indicated that 
he was recently diagnosed with bipolar disorder.  The veteran 
gave a history of having been drug-free for a year.  He was 
on medication and living at the VA domiciliary.


The veteran denied current hallucinations, but stated that he 
heard voices when he first returned to the United States.  
Now he heard a dull roar but no voices.  With regard to 
paranoid ideation, he stated that he did not trust anyone and 
sometimes felt that he was being observed.  The recent death 
of his father, in March, had been a recent stressor.  The 
veteran stated that he last worked in 1998 in shipping and 
receiving.  Currently, he reported disturbed sleep and 
sensitivity to noise.  He also reported clear episodes of 
highs and low.  They had recently become longer and more 
severe.

On examination, the veteran related in a sullen, hostile 
manner, but became more cooperative as the interview 
progressed.  There was no apparent impairment of thought 
processes, but the veteran's communication was minimal, and 
indicated either guarding or withholding.  With regard to 
hallucinations, he reported a dull roar.  With regard to 
delusions, he reported sometimes feeling that he was under 
scrutiny.  As to inappropriate behavior, the veteran 
initially wanted his girlfriend in the room but was persuaded 
to engage in a private examination.  He was not currently 
suicidal or homicidal.  His personal hygiene was fair, and 
there were no observed panic attacks.  Impairment of impulse 
control was not reported.  The veteran was oriented, and 
memory was intact.  He had no obsessive or ritualistic 
behavior.  The rate and flow of the veteran's speech was 
slow, and his answers tended to be minimal and monosyllabic.  
His mood was dysphoric.

The diagnosis was PTSD based on exposure to potentially life-
threatening situations, recurrent nightmares, startle 
response, and rumination, and marked impairment in social and 
occupational activities.  The veteran's GAF score for PTSD 
was reported as 40.  For drug and alcohol abuse, it was 55.  
The examiner opined that the veteran was a marginally 
functional individual with a long history of drug and alcohol 
use, little significant work history, and that, despite 
vigorous attempts at rehabilitation, he had little 
rehabilitative potential.  He stated that his symptoms were 
worse than before.


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done with the issuance of a May 
2002 letter prior to the August 2002 rating decision.

The Board notes that, while the May 2002 letter did not 
specifically inform the veteran of the evidence necessary to 
warrant increased compensation for PTSD, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claim for increased compensation 
following the initial grant of service connection for PTSD in 
the instant case, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

In the May 2002 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
February 2004 statement of the case (SOC) and July and 
October 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the February 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In the present case, the initial grant of service connection 
for PTSD was made effective from February 22, 2002, with a 30 
percent rating.  Accordingly, the Board will determine 
whether a staged rating is appropriate from, or after, that 
date.

As noted, the veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  That code, pursuant to 38 C.F.R. 
§ 4.130 and the General Rating Formula for Mental Disorders, 
provides for the following pertinent evaluations:

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work- 
like setting ); inability to establish and maintain 
effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM- IV).  A GAF score of 31 to 40 is defined as denoting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995).

The competent evidence of record indicates that the veteran 
suffers depression, intermittent and severe anxiety, and 
self-isolation.  He has recurring nightmares, flashbacks, 
startle response, and recurring problems with substance 
abuse.  His memory has repeatedly been described as intact.  
There is no evidence regarding whether the veteran is only 
able to retain highly learned material or that he forgets to 
complete tasks.  His judgment has been described as good, and 
his thought process has been intact throughout his treatment.  
All of these manifestations are consistent with a 30 percent 
evaluation for PTSD, as assigned by the RO.

In order to warrant a 50 percent evaluation, the criteria 
listed above are for consideration.  The pertinent and most 
recent evidence of record shows that, of the criteria 
warranting a 50 percent evaluation, the veteran demonstrates 
definite occupational and social impairment, his mood was 
described as dysphoric in September 2004, his speech was 
noted to be slow and monosyllabic, also in September 2004, 
and he was reported not to have worked since 1998.

The evidence of record shows that throughout his treatment 
the veteran has been diagnosed with several different mental 
disorders.  However, the September 2004 examiner diagnosed 
only PTSD and substance abuse, which was noted to be in 
remission at that time.  Therefore, on examination, the 
medical professionals were able to separate the veteran's 
post-traumatic stress disorder symptoms from other, 
unrelated, symptomatology.  However, PTSD was only diagnosed 
in 2002.  Therefore, while the veteran stated that he had not 
worked since 1998, it is unclear how much of his unemployment 
is due solely to PTSD.

The Board has also considered the examiners' assignment of 
GAF scores of 40 and 50, due solely to the veteran's PTSD, 
and 35, due to the veteran's PTSD and bipolar disorder.  
According to DSM-IV, GAF scores ranging between 31 and 40, 
and 41 and 50 reflect some impairment in reality testing or 
communication or serious symptoms or impairment in social and 
occupational functioning.  This is characterized by suicidal 
ideation, severe obsessional rituals, having no friends, 
being unable to keep a job, or sometimes illogical speech.  
See Carpenter v. Brown, supra.  While it is clear in this 
case, and as has been explained above, that the actual 
documented manifestations of the veteran's psychiatric 
condition do not include current suicidal ideation, 
obsessional rituals, or illogical speech, he has definitely 
demonstrated an inability to keep a job.

With regard to the GAF score of 35, which was assigned in 
July 2004, this score was assigned to both the veteran's PTSD 
and his bipolar disorder, which is not service connected.  
Since other examiners were able to separate the veteran's GAF 
score for PTSD from all other mental disorders, the Board 
finds that we may not rely on the score of 35, and must place 
more weight on the scores that apply only to the veteran's 
PTSD.

Given the veteran's demonstration of some of the 
symptomatology associated with a 50 percent disability rating 
for PTSD at the September 9, 2004, QTC examination, as well 
as assigned GAF scores (regarding only his PTSD diagnosis) of 
40 and 50, the Board finds that the evidence is in relative 
equipoise as to whether a 50 percent evaluation is warranted 
based upon the report of the September 2004 examination.  See 
38 C.F.R. §§ 3.102, 4.3.  However, the veteran did not 
demonstrate the symptomatology or the GAF score required for 
a 50 percent evaluation prior to the September 2004 report.  
Therefore, an evaluation of no more than 30 percent continues 
to be applicable to the time period from the initial grant of 
service connection up until the September 2004 examination.

In addition, the veteran's current disability picture due to 
his service-connected PTSD, now evaluated as 50 percent 
disabling effective from September 9, 2004, does not appear 
to more nearly approximate the criteria required for a 70 
percent rating under DC 9411.  See 38 C.F.R. § 4.7.  In this 
respect, the veteran has not demonstrated current suicidal 
ideation; obsessional rituals interfering with activities; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; 
disorientation; or neglect of personal appearance, and, as 
noted above, our grant of a 50 percent rating is based upon 
application of the doctrine of reasonable doubt.

In summary, the Board finds that the veteran's service-
connected PTSD is now adequately evaluated as 50 percent 
disabling, effective September 9, 2004, and, therefore, this 
staged rating is warranted.  Fenderson, supra.  Therefore, 
and for the reasons discussed above, the Board finds that the 
veteran's service-connected PTSD warrants a 30 percent rating 
prior to September 9, 2004, and a 50 percent rating, but no 
higher, effective September 9, 2004, under DC 9411.


ORDER

An increased evaluation of 50 percent for post-traumatic 
stress disorder is granted, effective September 9, 2004, 
subject to the laws and regulations governing the payment of 
monetary awards.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


